DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Response to Amendment
The amendment filed on 12/28/2021 has been entered. Applicant’s amendments to the specification and claims have overcome the 35 U.S.C. 103 rejection previously set forth in the previous office action.
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a shield surrounding a circuit board where the shield has two parts- a ring shaped part, and a hat shaped part that encloses the ring shaped part, and thus where then the hat shaped part is further enclosed by a housing. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Examiner agrees with Applicant’s assessment of the combination of Baik, Yang, and the combination of Maekawa and Yang (or Baik) is improper because Maekawa teaches away from Yang (or Baik), and any combination thereof would be improper piecemealing. As noted above, Maekawa teaches the housing arranged outside the shielding elements but Yang (or Baik) teaches the housing arranged inside the shielding elements such that the connecting method of the housing and shielding plates are different from each other. Therefore, modifying Yang (or Baik) to have a housing surrounding the shielding elements taught by Maekawa (as stated in the Office Action) would render Yang (or Baik) unsuitable for its intended purpose of having a housing arranged inside the shielding elements, and one of the ordinary skill in the art would not modify Yang (or Baik) to incorporate the certain features of Maekawa in an effort to arrive at the amended feature of the present application.” In other words, prior art references that may teach an enclosure type hat-ring two part shielding arrangement are found to not teach any further housing, therefore teaching away from the application of this shielding arrangement within any further housings. The dependent claims are allowed for the reasons concerning the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483